Title: To James Madison from Timothy Pickering, 14 February 1807
From: Pickering, Timothy
To: Madison, James



Sir,
City of Washington Feby. 14. 1807.

I have just received from your office a letter covering a copy of one dated the 10th instant from the French Minister, relative to the claims of the owners of the vessels detained by the Ship of War L’Eole; by which they are referred to the French Consul at Baltimore to obtain the adjustment of those claims.  Having no documents in my possession, I must request you to send me those which were forwarded to you by Mr. Joseph Swasey & Daniel Rogers owners of the Schooner to which Mr. Swasey refers me.  Furnished with these, I will employ some person at Baltimore to pursue the claim of those Gentlemen.  And in the hope that the settlement may be made by the time Congress shall rise, & that I may obtain the sum allowed, to carry on to my neighbours Swasey & Rogers, I shall be obliged by your transmitting to me the documents immediately.
As besides the injury from the delay of settlement for six months, those gentlemen have already incurred the expence of sending their captain to this city for the sole purpose of obtaining their dues, will it not be perfectly equitable, that they should be allowed the whole of these expences, and the charges in procuring the legal documents to support their demand?  I am &c 

T. P.

